Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-12, 15, and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant has amended claim 1 to cancel all of the claim limitations drawn to invention XII elected without traverse on 9/24/2019. Additionally, Applicant has amended claim 1 to include claim limitations drawn to non-elected invention XIII. The claims are therefore solely drawn to a non-election invention.
Since applicant has elected invention XII for prosecution and received an action on the merits for the invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-12, 15, and 16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 1/25/2021 presents only claims drawn to a non-elected invention and is therefore non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because Applicant has removed the claim limitations selected as the inventive group XII in the response to restriction requirement filed 9/24/2019, and has amended claim 1 to include claim limitations drawn to non-elected invention XIII.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        2/3/2021